Case 3:20-cv-11741-RHC-DRG ECF No. 2 filed 07/20/20                PageID.18      Page 1 of 3



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


NAYMON DARNELL STEWART,

                      Petitioner,

v.                                                        Case No. 20-11741

PEOPLE OF THE STATE OF MICHIGAN,

                      Respondent.
                                              /

     ORDER TRANSFERRING SUCCESSIVE HABEAS CORPUS PETITION TO THE
         UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

       On April 14, 2020, Naymon Darnell Steward filed a habeas corpus petition under

28 U.S.C. § 2254. 1 (ECF No. 1.) In that petition, he challenges his state court

convictions for second-degree murder, Mich. Comp. Laws § 750.317, and felony

firearm, Mich. Comp. Laws § 750.227b. Because this petition is an unauthorized

successive petition, the court will transfer the petition to the Sixth Circuit Court of

Appeals.

       Petitioner previously filed a petition for writ of habeas corpus with this court in

2017. See Stewart v. Harry, No. 17-10889 (E.D. Mich.) (Cohn, J.). The court dismissed

the petition because it was filed after expiration of the one-year limitations period

applicable to habeas actions and denied a certificate of appealability. See Stewart, No.

17-10889 (E.D. Mich. Mar. 30, 2017). The Court of Appeals also denied a certificate of

appealability. Stewart v. Harry, No. 17-1494 (6th Cir. Nov. 21, 2017).


       1 The petition was docketed on July 8, 2020. The docketing delay was caused
by mailing issues associated with the ongoing Covid-19 pandemic.
Case 3:20-cv-11741-RHC-DRG ECF No. 2 filed 07/20/20                  PageID.19      Page 2 of 3



       A petitioner challenging a state court judgment under 28 U.S.C. § 2254 must

“seek authorization in a federal appeals court before filing a ‘second or successive

application’ in district court.” In re Stansell, 828 F.3d 412, 414 (6th Cir. 2016) (quoting

28 U.S.C. § 2244(b)(3)(A)). A habeas petition is “second or successive” for purposes of

28 U.S.C. § 2244(b) if the petition challenges the same conviction(s) challenged in a

prior petition and the prior petition was decided on the merits. In re William Garner, 612

F.3d 533, 535 (6th Cir. 2010) (citing In re Cook, 215 F.3d 606, 607-08 (6th Cir. 2000)).

Federal “district courts lack jurisdiction to consider ‘second or successive’ habeas

applications without prior authorization from the appropriate Court of Appeals.” Franklin

v. Jenkins, 839 F.3d 465, 475 (6th Cir. 2016).

       Petitioner challenges the same convictions challenged in his earlier petition,

which the court denied on the merits. See In re Cook, 215 F.3d at 608 (explaining that

dismissal with prejudice based on a procedural default is a decision “on the merits” for

purposes of § 2244(b)(3)); McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009)

(explaining that dismissal of a habeas petition for failure to comply with the statute of

limitations is a decision “on the merits”). Therefore, the current petition is “second or

successive” to the 2017 petition. Petitioner failed to seek preauthorization from the

Court of Appeals before filing the instant petition. When a successive petition for habeas

corpus relief is filed in the district court without prior authorization, the district court must

transfer the petition to the Court of Appeals pursuant to 28 U.S.C. § 1631. In re Sims,

111 F.3d 45, 47 (6th Cir. 1997). Accordingly,




                                                2
 Case 3:20-cv-11741-RHC-DRG ECF No. 2 filed 07/20/20                                                       PageID.20   Page 3 of 3



              IT IS ORDERED that the Clerk of Court TRANSFER this case to the Sixth Circuit

Court of Appeals for authorization.

                                                                                              s/Robert H. Cleland     /
                                                                                              ROBERT H. CLELAND
                                                                                              UNITED STATES DISTRICT JUDGE

Dated: July 20, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 20, 2020, by electronic and/or ordinary mail.

                                                                                              s/Lisa Wagner          /
                                                                                              Case Manager and Deputy Clerk
                                                                                              (810) 292-6522
S:\Cleland\Cleland\HEK\Staff Attorney\20-11741.STEWART.successive.petition.MBC.HEK.docx




                                                                                          3
